223 F.2d 316
George A. LANDELL, Executor of E. A. Landell, Deceased, et al., etc., Appellants,v.NORTHERN PACIFIC RAILWAY COMPANY, Appellee.
No. 12428.
United States Court of Appeals District of Columbia Circuit.
Argued March 7, 1955.
Decided April 14, 1955.

Mr. Robert W. Lishman, Washington, D. C., with whom Messrs. Edward Brown Williams and Leonard J. Calhoun, Washington, D. C., were on the brief, for appellants.
Mr. Porter R. Chandler, New York City, of the bar of the Court of Appeals of New York, pro hac vice, by special leave of Court, with whom Messrs. Bernard G. Ostmann and Joseph M. Jones, Washington, D. C., were on the brief for appellee.
Before PRETTYMAN, BAZELON and BASTIAN, Circuit Judges.
PER CURIAM.


1
Appellants, acting as a committee of minority stockholders of the Northern Pacific Railroad Company, a federal corporation organized and existing under an act of Congress of July 2, 1864,1 brought this civil action. The gravamen of the complaint was that a reorganization of the railroad in 1896 was illegal. Appellants said they had protested the reorganization continuously since that date. However that may be, they did not seek judicial remedy until they brought the present action in 1950.2 In the District Court Judge Tamm, with a careful and exhaustive opinion,3 concluded that the action was barred by laches. We agree and have nothing to add to his discussion of the matter.


2
Affirmed.



Notes:


1
 13 Stat. 365


2
 A suit was brought in the Southern District of New York in 1900 by one Hoover, not of appellants' committee. It was allowed to die for want of prosecution in 1939, and a motion to reinstate it was denied for inexcusablelaches.


3
 Landell v. Northern Pac. Ry. Co., 122 F. Supp. 253 (D.C.D.C.1954)